 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 797 
In the House of Representatives, U. S.,

October 22, 2009
 
RESOLUTION 
Expressing the sense of Congress with respect to raising awareness and enhancing the state of cyber security in the United States, and supporting the goals and ideals of the sixth annual National Cyber Security Awareness Month. 
 
 
Whereas more than 220,000,000 American adults use the Internet in the United States, 80 percent of whom connect through broadband connections, to conduct business, communicate with family and friends, manage finances and pay bills, access educational opportunities, shop at home, participate in online entertainment and games, and stay informed of news and current events; 
Whereas nearly all United States small businesses, which represent more than 99 percent of all United States employers and employ more than 50 percent of the private workforce, increasingly rely on the Internet to manage their businesses, expand their customer reach, and enhance the management of their supply chain; 
Whereas nearly 100 percent of public schools in the United States have Internet access, with a significant percentage of instructional rooms connected to the Internet to enhance children’s education by providing access to educational online content and encouraging self-initiative to discover research resources; 
Whereas approximately 93 percent of all teenagers use the Internet; 
Whereas the number of children who connect to the Internet at school continues to rise, and teaching children of all ages to become good cyber-citizens through safe, secure, and ethical online behaviors and practices is essential to protect their computer systems and potentially their physical safety; 
Whereas the growth and popularity of social networking websites has attracted millions of Americans, providing access to a range of valuable services, but exposing them to potential threats like cyber bullies, predators, and identity thieves; 
Whereas cyber security is a critical part of the Nation’s overall homeland security; 
Whereas the Nation’s critical infrastructures and economy rely on the secure and reliable operation of information networks to support the Nation’s financial services, energy, telecommunications, transportation, health care, and emergency response systems; 
Whereas cyber attacks have been attempted against the Nation and the United States economy, and the Department of Homeland Security’s mission includes securing the homeland against cyber terrorism and other attacks; 
Whereas Internet users and critical infrastructure owners and operators face an increasing threat of criminal activity and malicious attacks through viruses, worms, Trojans, and unwanted programs such as spyware, adware, hacking tools, and password stealers, that are frequent and fast in propagation, are costly to repair, can cause extensive economic harm, and can disable entire systems; 
Whereas coordination among the Federal Government, State, local, and tribal governments, and the private sector is essential to securing America’s critical cyber infrastructure; 
Whereas millions of records containing personally identifiable information have been lost, stolen or breached, threatening the security and financial well-being of United States citizens; 
Whereas now more than ever before, consumers face significant financial and personal privacy losses due to identity theft and fraud; 
Whereas national organizations, policymakers, government agencies, private sector companies, nonprofit institutions, schools, academic organizations, consumers, and the media recognize the need to increase awareness of cyber security and the need for enhanced cyber security in the United States; 
Whereas the Cyberspace Policy Review, published by the White House in May 2009, recommends that the Federal Government initiate a national public awareness and education campaign to promote cyber security; 
Whereas the National Cyber Security Alliance’s mission is to increase awareness of cyber security practices and technologies to home users, students, teachers, and small businesses through educational activities, online resources and checklists, and Public Service Announcements; and 
Whereas the National Cyber Security Alliance, the Multi-State Information Sharing and Analysis Center, and the Department of Homeland Security have designated October as National Cyber Security Awareness Month to provide an opportunity to educate United States citizens about cyber security: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Cyber Security Awareness Month; and 
(2)intends to work with Federal agencies, national organizations, businesses, and educational institutions to encourage the development and implementation of existing and future cyber security consensus standards, practices, and technologies in order to enhance the state of cyber security in the United States. 
 
Lorraine C. Miller,Clerk.
